Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim(s) 162, 164-171, 173-187, 189-193, 195-206 are pending. Claims 171, 173-187,189-193, 195-200, 201 are/remain withdrawn.  Claims 162, 164-170, 202-206 are hereby examined on the merits.

New Grounds of Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 168 is rejected for lacking antecedence to Claim 162. As amended, SEQ ID NOs do not match the newly amended Claim 162, see SEQ ID NO:2 of the instant invention in Table 1 for example. The peptide does not contain the Markush of the amended Claim 162.

Claim Rejections - 35 USC § 112
New Matter
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 162, 164-170, 202-206 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The courts have stated, for example:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented 
 
	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
	
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163.
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.
Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
 

(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 
In the instant case, the claims are drawn to a composition comprising a non-naturally occurring, synthetic, or engineered transcriptional enhanced associate domain (TEAD)-binding peptide, wherein the TEAD-binding peptide comprises a LX1X2LF (SEQ ID NO: 217) motif, wherein X1 is E, I, M, and V and X2 is C. The invention further comprises a plurality of cysteines in a 20 to 55 amino acid peptide which must possess a Kd of less than 40 nM for binding to TEAD.

(1) Level of skill and knowledge in the art: 
The level of skill to practice the art of the instantly claimed invention is high with regard to the various divergent skills necessary to practice the claimed invention which are generally not found in a single individual.


(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, the peptides are transcriptional enhanced associate domain (TEAD)-binding peptide, and a claimed to treat conditions associated with dysregulated HIPPO signaling pathway, for example. 

(5) Method of making the claimed invention:
Solid phase or recombinant methodologies known in the art. 

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim(s) 162 is a broad generic, in combination with the dependent claims recited above, and with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any class of compound that is described in functional language and or such a breadth that species cannot be readily perceived from the claims language.
It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  "MPEP § 2163.

Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond specific compounds disclosed in the examples in the specification that are supposed to support such a large genus.
Peptide
There are example sequences, and those examples appear to demonstrate an essential common core structure that provides the intended function.  While having written description for the peptides identified in the specification, such as Table 1, for example, there is insufficient description of a common core sequence in the Markush group, or a common feature among the various species represented in the Markush group that must remain constant, or have a particular physicochemical property (charge, polarity, aromaticity, hydrophobicity, size, etc…), that would allow one of skill in the art to practice the invention from Claim 162 and the dependent claims. 

In paragraph [0008], Applicant’s state “In some aspects, the peptide comprises from 1 to 10 contiguous amino acids from YAP peptide. In further aspects, the from 1 to 10 contiguous amino acids are selected from one or more of amino acid residues: 53-55, 55-57, 64-68, 64-69, 86-89, or 94-96 of the B chain of PDB 3KYS. In some aspects, the from 1 to 10 contiguous amino acids is grafted onto a peptide comprising three disulfide cross-linkers. In various aspects, the peptide comprising three disulfide cross-linkers is a knottin.” At paragraph [0414] Applicants state: both SEQ ID NO: 1 and SEQ ID NO: 2 [were identified] as potential soluble peptides with three disulfide cross-links that bind to TEAD, but only SEQ ID NO: 1 was found to be monodisperse and stable.
Looking to SEQ ID NO: 1 and 2 one finds:
SEQ ID NO: 1 GSPDEYIERAKECCKKGDIQCCLRYFEESGDPNVM [LICLF] CP
SEQ ID NO: 2 GSLERLKKCCNQGLDCEEARWKCE [LEALF]  QGKNRETCLEEC,

	
Also, Applicants now claim a plurality of cysteine amino acid residues. Plurality means:
1a: the state of being plural, or
b: the state of being numerous, or
c: a large number or quantity, see https://www.merriam-webster.com/dictionary/plurality. However, plurality without context could mean a bunch of cysteines anywhere in the peptide.  Claim 164 states “comprising at least six,” but plural is not a specific word. Both SEQ ID NO: 1 and 2 have 6 cysteines, but they do not match up as in SEQ ID NO:s 1, 9-11, 43, and 51-53. Peptides described in SEQ ID NO:s  1, 9-11, 43, and 51-53 show a core pattern in light of the new Markush of Claim 162.
	
	Lastly, what constitutes a functional variant or a fragment in light of Claim 162 is not found in the specification’s teaching. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")



New Matter
Claims 162, 164-170, and 202-206 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
	
The response filed 04/08/2021 has introduced NEW MATTER into the claims.  The newly added/amended Claim(s) 162 recites a plurality of cysteine amino acid residues.  The response did not specifically and adequately point out where support for newly added/amended Claim(s) 162 could be found in the originally filed disclosure.
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).



The phrase a plurality of cysteine amino acid residues is not found in the specification. The phrase plurality is found in paragraph [0016]: “In some aspects, the peptide comprises a disulfide through disulfide knot. In some aspects, the peptide comprises a plurality of disulfide bridges formed between cysteine residues. In some aspects, the peptide comprises three or more disulfide bridges formed between cysteine residues, wherein one of the disulfide bridges passes through a loop formed by two other disulfide bridges. In other aspects, the peptide comprises no disulfide bond or a disulfide knot.” A plurality of cysteine residues does not have to be a plurality of disulfides, though a plurality of disulfides includes the cysteine residues that are formed. Further, cysteine residues are not disulfides though they can form the disulfides, and disulfides are not cysteine residues though they are formed by cysteine residues.  

Applicant is required to provide sufficient written support for the limitations recited in the present claims in the specification, or claims as-filed, or remove these limitations from the claims in response to this Office Action.


	

Double Patenting
The double patenting rejection is withdrawn in light of the New Markush and a search over the broad and the narrow claims.  The rejection is withdrawn. The search of the amended claims not reveal sequence of the newly amended Claim 162 against the amended Claim 373 in terms of ODP. The sequences in Claim 373 of 16/330,069 are a drawn to a Markush that does not contain the peptides of the instant Claim 162.

Conclusion
No claims are allowed. The Markush of Claim 162 in light of Claims 204-206 appear in applicants work and appear to be free of the prior art. However, the rejection over the claims under 112 remain. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Applicants may wish to carefully review the NEW search reports that are included in this Office Action. Once allowable subject matter has been found for peptides found in Claim 162 or 168, it follows that the modified peptides from Claim 171-185, for example, would also be allowable if amended to the same scope. 

Prior art contained in the reference of record can be applied in the next office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 


Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am – 5:00 pm, Eastern Standard Time.
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654
	
/THOMAS S HEARD/Primary Examiner, Art Unit 1654